DETAILED ACTION
Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 2 and 3 are amended.  Claim 1 is withdrawn.  Claims 2 and 3 are currently under consideration.

Response to Arguments
The objections to claims 2 and 3 are withdrawn in view of the amendments to each claim.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 2 and 3 are withdrawn in view of the amendments to each claim clarifying the structure.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 2 and 3 are withdrawn in view of the amendments to each claim.
Applicant’s arguments, see pg. 1, second to last paragraph, filed 7/27/2022, with respect to the rejection(s) of claim(s) 3 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hyde et al. (US 2017/0136264).
Applicant’s arguments, see pg. 1, 3rd paragraph, filed 7/27/2022, with respect to the rejection(s) of claim(s) 2 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lim et al. (US 2016/0143554) and evidentiary references Wada et al. (US 2014/0249385) and Washbon et al. (US 2007/0225585).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekar et al. (US 2018/0153470) in view of Lim et al. (US 2016/0143554) as evidenced by Wada et al. (US 2014/0249385) and Washbon et al. (US 2007/0225585).  This claim was interpreted as being directed to the embodiments shown at least in Figures 36 and 47.
Regarding claim 2, Gunasekar et al. disclose a wearable device for measuring electromagnetic brain activity comprising: 
a wearable band which is configured to encircle a person's head at an anterior acute angle in the range of 0 to 45 degrees with respect to a horizontal plane when the person's head is upright (see at least Fig. 1 which shows a band that encircles the head); and 
wherein the band further comprises a front portion which is configured to span from the person's ear to the person's forehead and hold at least one electromagnetic energy sensor which is configured to measure electromagnetic brain activity (Fig. 1, band 121 with electrode sensors 140, 142); 
wherein the band further comprises a middle portion which is configured to hold at least one electromagnetic energy sensor which is configured to measure electromagnetic brain activity (Fig. 1, top view, area indicated by 110; Fig. 3 indicates that EEG electrodes may be placed in this area as well); 
wherein the band further comprises a rear portion which is configured to span the rear of the person's head and hold at least one electromagnetic energy sensor which is configured to measure electromagnetic brain activity (Fig. 3 shows the rear portion of the band with EEG electrode sites);
a plurality of electromagnetic energy sensors on the band (numerous EEG electrodes are shown in Fig. 3 inside of the band, for example electrodes 140, 153, 155, 154, etc.); wherein one or more of the electromagnetic energy sensors are located at placement sites of Modified Combinatorial Nomenclature (MCN) electrode placement system selected from the group consisting of F3, F4, F7, F8, Fz, T3, T4, T5, T6, P3, P4, Pz, 01, 02, C3, C4, and Cz (See at least [0019] discussion of locations); wherein one or more of the electromagnetic energy sensors are made from a polymer which has been impregnated, doped, coated, or embedded with conductive material (see [0032] – “The electrically-conductive prongs can be elastic (e.g., gold-plated silicone bristles”); and 
wherein one or more of the electromagnetic energy sensors have prongs and/or teeth which protrude into and/or under the person's hair (see at least [0032] and Fig. 4/5).
Gunasekar does not disclose that the front portion of the band has a downward-facing concavity.  Gunasekar’s band 121 can be described as straight in this case.  The use of curved EEG electrode mounting structures (downward-facing concavity) on the head was known in the arts however.  References such as Wada (Fig. 1, curved arms 112 for holding electrodes 114a and 114b to the head) and Washbon (Fig. 5B shows curved arms that wrap around the head to hold EEG electrodes in specific locations).  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art at the time of the filing of the invention to use a downward facing concavity on the front portion of the band because Applicant has not disclosed that such shape provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Gunasekar’s front portion and applicant’s invention curved front portion, to perform equally well with either shape because both can support an electrode in a specific location.  Therefore, it would have been prima facie obvious to modify Gunasekar to obtain the invention as specified in claim 1 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Gunasekar.
Gunasekar does not disclose that the middle portion is configured to curve around the top of the person's outer ear.  However, Lim et al. teach an apparatus for measuring bioelectrical signals (Abstract).  Lim et al. teach that the apparatus includes a head band (Fig. 1) where a portion of the band curves around the top of the ear (see Fig. 1 which shows a portion curving around the top of the ear).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Gunasekar’s band to include a curved portion around the ear as taught by Lim et al. for mounting electrodes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekar et al. (US 2018/0153470) in view of Hyde et al. (US 2017/0136264).
Regarding claim 3, Gunasekar et al. disclose a wearable device for measuring electromagnetic brain activity comprising: 
a wearable band which is configured to encircle a person's head at an anterior acute angle in the range of 0 to 45 degrees with respect to a horizontal plane when the person's head is upright (see at least Fig. 1 which shows a band that encircles the head; in fact, there are multiple bands/rings as they are all connected); and 
a plurality of electromagnetic energy sensors on the band which are configured to measure electromagnetic brain activity (numerous EEG electrodes are shown in Fig. 3 inside of the band, for example electrodes 140, 153, 155, 154, etc.); wherein one or more of the electromagnetic energy sensors are located at placement sites of Modified Combinatorial Nomenclature (MCN) electrode placement system selected from the group consisting of 01, Oz, FP 1, FPz, P07, AF7, P7, F7, TP7, FT7, and T7 (See at least [0036] discussion of locations and electrode positions shown in at least Fig. 3); and
wherein one or more of the electromagnetic energy sensors have prongs and/or teeth which protrude into and/or under the person's hair (see at least [0032] and Fig. 4/5).
Gunasekar do not disclose wherein one or more of the electromagnetic energy sensors are made from a polydimethylsiloxane (PDMS) which has been impregnated, doped, or embedded with silver (Gunasekar only disclose at [0032] that the electrically-conductive prongs can be elastic and gold plated).  However, the use of electrodes made with PDMS and silver were known in the art.   Hyde et al. teach detection electrodes that may be used for EEG sensing that are made of polydimethylsiloxane mixed with silver microspheres (i.e. impregnated/embedded) at paragraph [0182].  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Gunasekar’s bristles/prongs to use PDMS impregnated with silver as taught by Hyde et al. for detecting EEG signals because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Conclusion
Claims 2 and 3 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/Examiner, Art Unit 3791                        


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791